Citation Nr: 0308444	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  99-02 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a low back disability from June 4, 1998, to October 19, 2000.

2.  Entitlement to an evaluation in excess of 20 percent for 
a low back disability from October 20, 2000, to September 11, 
2001.

3.  Entitlement to an evaluation in excess of 40 percent for 
a low back disability on and after April 1, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1992 to January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, in which the RO denied the veteran's 
claim for an increased evaluation in excess of 10 percent for 
his service-connected mechanical low back pain with mild 
degenerative changes at L5-S1.  The veteran filed a timely 
notice of disagreement (NOD) and substantive appeal.  A 
statement of the case (SOC) was issued in November 1998.  

By rating decision in March 2001 the RO increased the 
evaluation for the service-connected mechanical low back pain 
with mild degenerative changes at L5-S1 to 20 percent, 
effective from October 20, 2000.  

The veteran provided oral testimony at a Travel Board hearing 
before the undersigned Veteran's Law Judge at the RO in April 
2001, a transcript of which has been associated with the 
claims file.  In June 2001, the Board remanded the matter for 
additional development.

In October 2001, an temporary total (100 percent) rating was 
assigned effective from September 12, 2001, to January 1, 
2002, based upon surgical or other treatment necessitating 
convalescence.  That temporary total rating was later 
extended, by rating actions in February 2002, to run through 
March 31, 2002, with the schedular evaluation of 20 percent 
reinstituted from April 1, 2002.

In May 2002 the RO issued a supplemental SOC (SSOC) which 
recharacterized the veteran's low back disability as 
residuals of back surgery, and assigned an increased 
evaluation of 40 percent in lieu of the 20 percent rating 
which had been assigned upon expiration of the temporary 
total rating.  The SSOC also denied a rating higher than 10 
percent for the low back disability from June 4, 1998, to 
October 19, 2000.

Also in May 2002, the RO granted service connection for 
depression with an evaluation of 50 percent effective from 
January 17, 2002, and for a left groin scar with a zero 
percent evaluation effective March 27, 2002.  In addition, 
entitlement to a total (100 percent) rating based upon 
individual unemployability due to service-connected 
disabilities was granted effective April 1, 2002.  The awards 
of service connection, and of a total rating, constituted 
full grants of the benefits sought.  If the veteran had 
disagreed with the effective dates assigned, he would have to 
have submitted a timely notice of disagreement (NOD) to the 
RO.  Any such issues, therefore, are not considered part of 
the current appellate review.  See Grantham v. Brown, 114 
F.3d (Fed. Cir. 1997).

By rating decision in October 2002 the RO granted service 
connection for an abdominal scar and scar on the back as a 
result of back surgery, each with zero percent evaluations 
effective March 27, 2002.  Here again, service connection was 
a full grant of the benefit sought, and any issues as to the 
ratings assigned must be raised in a new appeal by submission 
of an NOD to the RO.  These claims are not considered part of 
the current appellate review.  See Grantham, supra.

The veteran's representative, in a January 2003 Appellant's 
Brief, raised the issue of entitlement to an increased 
(compensable) rating for atypical carpal tunnel syndrome of 
the left hand.  That issue is not currently before the Board 
for appellate consideration.  In August 2001 the RO issued an 
SOC on that issue and notified the veteran that if he decided 
to continue his appeal he would need to file a formal appeal, 
a VA Form 9, that was sent to him.  There is no indication in 
the claims file that the veteran perfected an appeal as to 
that issue.  Therefore, it is not before the Board at this 
time.

FINDINGS OF FACT

1.  The veteran's low back disability for the period from 
June 4, 1998, to October 19, 2000, was manifested by no more 
than slight limitation of motion of the lumbar spine.

2.  The veteran's low back disability for the period from 
October 20, 2000, to September 11, 2001, was manifested by 
moderate recurring attacks associated with intervertebral 
disc syndrome.

3.  The veteran's low back disability for the period on and 
after April 1, 2002, was manifested by intervertebral disc 
syndrome with neurological findings appropriate to the site 
of the diseased disc with little intermittent relief, and 
there is evidence that the veteran has had incapacitating 
episodes with a total duration of at least six weeks during 
the past twelve months.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for the period from June 4, 1998, to October 19, 
2000, for a low back disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5010-5292 (2002).

2.  The schedular criteria for an evaluation in excess of 20 
percent for the period from October 20, 2000, to September 
11, 2001, for a low back disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5010-5293 (2002).

3.  The schedular criteria for an evaluation of 60 percent 
for the period on and after April 1, 2002, have been met.  38 
U.S.C.A. §§ 1155, 5107(West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5293 (effective prior to and since Sept. 23, 
2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the service medical records discloses that, in 
1993, the veteran was struck in the back while playing 
football.  In March 1995 he complained of lower back pain 
after falling while playing basketball.  A MRI (magnetic 
resonance imaging) in service in September 1995 shows L5-S1 
disc dissication and loss of height.  A Medical Evaluation 
Board Report of October 1995 shows that the veteran's back 
was nontender to palpation, without any evidence of localized 
soft tissue involvement.  The Physical Evaluation Board 
determined that the veteran was physically unfit for further 
duty.  Post-service, in May 1996 the veteran was granted 
service connection for mechanical low back pain with mild 
degenerative changes at L5-S1, with an evaluation of 10 
percent effective January 9, 1996, the day following his 
discharge from active duty.  

In March 1997, the veteran underwent a routine future 
examination for VA purposes.  At the examination the veteran 
complained of constant low back pain since his injury in 
service.  He stated that his low back pain varied in 
intensity.  He also had stiffness of the lower back and at 
times he would have shooting, sharp pain that went from his 
lower back down his right lower extremity.  In addition, at 
times the pain had been so severe that he was unable to stand 
and would have to lie down.  He stated that severe attacks 
occurred two to three times per month and generally would 
last one day.  On clinical evaluation the back was normal in 
appearance, with no muscle tenderness or spasm noted.  There 
was no fixed deformity present.  Straight leg raises were 
positive on the right.  There were no postural abnormalities.  
Musculature of the back was normal, with no areas of 
tenderness.  Forward flexion was achieved to 90 degrees, 
backward extension was 20 degrees, left lateral flexion was 
30 degrees, right lateral flexion was 30 degrees, and 
rotation to the left and right was 30 degrees.  There was no 
objective evidence of pain on motion; nor was there any 
evidence of neurological involvement.  X-rays of the 
lumbosacral spine were normal.  The diagnosis was sciatica.  

In May 1997 the RO issued a rating decision which continued 
the 10 percent disability evaluation for the service-
connected mechanical low back pain with mild degenerative 
changes at L5-S1.  

In June 1998 the veteran filed a claim for an increased 
evaluation for his service-connected low back disability.  He 
submitted private medical treatment records dated from 
January 1998 to July 1998, which showed he had received 
treatment for his lower back from Dr. Holt.  The January 1998 
report shows motor testing was 5/5, and sensory was intact.  
He had negative straight leg raising.  Femoral stretch 
recreated some of the back pain, while straight leg raising 
recreated some of his back pain and a little bit of his 
radicular pain.  His deep tendon reflexes were 2/4.  He had 
decreased range of motion with 90 degrees of flexion and 
about 15 degrees of extension.  X-rays showed some 
degenerative changes in the lower portion of his lumbar 
spine.  Dr. Holt discussed that he thought that the veteran 
had degenerative disk disease with some overlying mechanical 
back pain related to his accident.

In February 1998 Dr. Holt noted that he thought that the 
veteran had degenerative disc disease, which was aggravated 
by an on-the-job injury.  He further noted that the 
degenerative disc disease was not caused by his injury.  In 
the May 1998 report it was noted that a back brace was 
prescribed to see if it would help him with any of his pain.  
In the July 1998 report, Dr. Holt noted that surgical 
intervention had been recommended since the veteran had tried 
all conservative measures, such as physical therapy, bracing, 
injections, medications, work hardening, etc., all of which 
had failed.  He noted further that he would offer pain 
management as the only other conservative measure.  

By rating decision of August 1998 the RO continued to deny 
the veteran's claim for an evaluation greater than 10 percent 
for his service-connected low back disorder.  The veteran 
filed a timely NOD as to the RO's determination.  He 
contended that his service-connected back disability had been 
aggravated by an automobile accident and a job injury in 
which he was involved, which had not caused his back 
disability, but aggravated it.  He further asserted that if 
he had not had a service-connected disability, he would not 
have suffered injury to his back as a result of the auto 
accident or the job-related injury.

The SOC issued in November 1998 continued the evaluation for 
mechanical low back pain with mild degenerative changes at 
L5-S1, at the 10 percent level.

A VA outpatient treatment report of April 2000 shows that the 
veteran was seen with complaints of increased low back pain 
with radiation to the left hip and lower extremities for five 
days, unrelieved by Tylenol or Motrin.  On examination there 
was positive straight leg raising on the left.  Neurological 
evaluation revealed symmetrical reflexes and no pathological 
reflexes.  There was no atrophy or asymmetry.  The diagnosis 
was lumbar disc syndrome.

An MRI of the lumbar spine taken in June 2000 shows, in 
pertinent part, that the discs at L5-S1 were normal in height 
and configuration but showed mild loss of signal.  There was 
no posterior bulging to cause spinal stenosis or foraminal 
encroachment.  Facet joints were normal.  The diagnosis was 
mild desiccation at L5-S1, without complication.

The RO issued an SSOC in August 2000 in which it continued 
the evaluation of 10 percent for mechanical low back pain 
with mild degenerative changes at L5-S1.

VA examination of the spine was conducted in October 2000.  
The veteran related a history of injury to his lower back on 
active duty between the years of 1993 and 1994.  He said he 
had injured his back when he fell while playing basketball, 
and reinjured it in 1997 in a truck accident when the truck 
turned over.  He complained of recurrent low back pain that 
would radiate to his lower extremities.  He described the 
pain his lower extremities as sharp.  At times it was so 
severe that he had difficulty with walking, and would limp.  
He also admitted to weakness, stiffness, fatigability, and 
lack of endurance of his back.  He admitted to flare-ups of 
back pain, which occurred three to four times per week and 
would last for two to three minutes.  Prolonged sitting or 
standing precipitated the flare-ups.  The severity was a ten 
on a scale of one through ten with ten as the most severe 
pain.  On clinical evaluation, the musculature of the back 
appeared normal.  Forward flexion was to 55 degrees, backward 
extension was 5 degrees, right lateral flexion was 0 to 15 
degrees, left lateral flexion was 0-15 degrees, right 
rotation was 0-15 degrees and left rotation was 0-10 degrees.  
There was no evidence of pain with range of motion.  
Neurological status was intact.  Sensation was intact.  Deep 
tendon reflexes were normal and symmetrical.  X-ray of the 
lumbosacral spine was normal.  CAT (computerized axial 
tomography) scan of the lumbosacral spine was normal.  The 
diagnosis was recurrent low back pain.  The examiner noted 
that functional loss due to pain, in his opinion, was 10 
percent.  

In March 2001 the RO granted an increased evaluation for the 
service-connected mechanical low back pain with mild 
degenerative changes at L5-S1 to 20 percent, effective 
October 20, 2000.  

A March 2001 MRI showed disc desiccation and interspace 
narrowing, with mild annular bulge at L3-L4 and L5-S1.  There 
was no disc herniation or stenosis at any of the levels.  The 
vertebral bodies were unremarkable.  The impression was mild 
degenerative change as described, otherwise negative study. 

In April 2001 the veteran proffered testimony at a hearing 
before the undersigned Veterans Law Judge, sitting at the RO.  
He testified, with the assistance of his representative, that 
he had daily muscle spasms and that he wore a back brace.  He 
further testified that his back disability had steadily 
deteriorated and had affected his bladder and bowels.  He was 
scheduled to undergo surgical lumbar fusion in May 2001 after 
he underwent a diskogram in late April.  He stated that prior 
treatments for his back had included epidural injections, 
prescribed medications, and physical therapy that no longer 
helped.  He stated that standing and walking were difficult 
and that he experienced sleep difficulty due to back pain.  
He reported that he had left and right leg problems due to 
his back, and indicated that the left-side pain was recent.  
He testified that the service-connected back disability 
affected his family life and prevented him from playing with 
his children or helping around the home.  He said that the 
back disability had forced him to quit a supervisory job, 
take a substantial salary cut, and use much of his annual and 
sick leave.

The record indicates that the veteran was seen at the pain 
clinic in April 2001 for complaints of back pain.  The 
clinical impression was chronic recurrent lumbosacral pain 
for approximately eight years, of unknown etiology.

A computed tomography (CT) myelogram of the lumbar spine in 
April 2001 shows that at the L3-4 level there was diffuse 
disc bulge causing mild central stenosis, but no evidence of 
neural foraminal stenosis.  The contrast appeared to be 
limited to the disc and there was no evidence of 
extravasation.  At L4-5 there was diffuse disc bulge causing 
mild central stenosis.  The contrast was limited to the disc, 
with no evidence of extravasation.  There was no evidence of 
neural foraminal stenosis.  The impression was diffuse disc 
bulge at L3-4 and L4-5.  

In April 2001 the veteran underwent a discogram at the L3-4, 
L4-5, and L5-S1 levels.  The preoperative and postoperative 
diagnosis was chronic recurrent lumbosacral pain for 
approximately eight years, of unclear etiology, felt to 
possibly be secondary to disc disease.

In September 2001 the veteran underwent a posterior segmental 
instrumentation at L3-4, 4-5, posterolateral fusion at L3-4, 
4-5, an anterior lumbar interbody fusion of L3-4, L4-5, 
application of bone dowels times two to L3-4 and L4-5, and 
anterior iliac crest bone graft.  The preoperative and 
postoperative diagnosis was degenerative disc disease with 
discogenic pain.  

In October 2001 the RO granted a temporary evaluation of 100 
percent for the period from September 12, 2001, to January 1, 
2002, based on surgical or other treatment necessitating 
convalescence.  By rating decision of February 2002, the RO 
extended the temporary 100 percent evaluation based on 
convalescence until February 1, 2002.  

In February 2002, the veteran submitted a revised medical 
report and requested an additional two months of 
convalescence.  By rating decision of February 2002, the RO 
extended the temporary 100 percent evaluation based on 
convalescence until April 1, 2002.  

In March 2002 the RO received information concerning the 
veteran's Social Security Administration (SSA) benefits from 
the SSA.  Based on the information received, it appears that 
entitlement to SSA benefits was based upon the veteran's 
inability to engage in substantial gainful activity due to 
severe impairments including degenerative disc disease, 
status post fusion, and major depressive disorder.

Another VA examination of the spine was conducted in March 
2002.  The examination report revealed that, in May 2000, the 
veteran's disability had severely increased and had impaired 
his ability to be employed as an assistant store manager.  He 
had had to leave that job because of the increasing 
disability.  He was subsequently employed by VA as a filing 
clerk.  He felt that the pain with lifting files and bending 
was increasing his pain and disability.  At the time of the 
examination, he complained of severe pain, weakness, 
stiffness, severe fatigability, and lack of endurance.  He 
was unable to stand for more than five to ten minutes.  He 
would lean heavily on a cane when he ambulated.  He used a 
transcutaneous electrical nerve stimulation (TENS) unit and 
took medication for sleep and depression, as well as Lortab 
for pain.  The veteran felt that his pain severity was at a 
level of ten on a 1-to-10 scale, and the only relief he got 
at times was getting off his feet.  In addition, he wore a 
soft brace which encompassed his lower back and extended to 
the upper thighs of both lower extremities.  Since the 
surgery, he had had little change in his pain level.  

On physical examination, he was able to flex the lumbosacral 
spine 20 degrees and extend it zero degrees.  Left lateral 
bending was 10 degrees, and right lateral bending was zero 
degrees.  Right and left lateral rotation were 20 degrees.  
Knee jerk on the right was zero and on the left was +1.  
Ankle jerks bilaterally were +4.  He had a bilateral positive 
straight leg-raising test to 20 degrees.  Motor function of 
the L5 dermatome innervated muscles was +2 bilaterally.  
Those innervated by the S1 nerve root were +4 bilaterally.  
Those muscles innervated by the L4 nerve root were +2 
bilaterally.  There was diminished sensation in the L5-S1 
dermatome distribution on the right.  There was exquisite 
tenderness of the lumbosacral spine and he had marked 
difficulty moving about on the examining table, requiring 
significant assistance in getting up as well as turning over.  
It was noted that normal range of motion of the lumbar spine 
is as follows: flexion to 95 degrees, extension 35 degrees, 
lateral flexion 40 degrees and lateral rotation 35 degrees.  
Straight leg raising should be negative to 90 degrees.

X-rays taken the day of the examination revealed what 
appeared to be successful fusion that extended from L3 to L5, 
with interbody bone grafts being incorporated both anteriorly 
and superiorly.  There was posterior fixation with multiple 
plates and screws which appeared to be well secured and in 
place.

The examiner opined that the veteran demonstrated weakened 
movement, and excessive fatigability.  He had significant 
incoordination, requiring assistance just standing while 
being examined, and had to use his cane while he was examined 
in the standing position.  The examiner noted that the 
veteran's pain of the lumbar spine significantly impaired his 
ability to function at all, and his functional capacity 
approached zero.  He had significant neurologic deficit 
consistent with the above findings.  The examiner further 
noted that the degree to which the veteran's motor vehicle 
accident added to his disability is difficult to determine.  
There was significant and heavy documentation, however, 
throughout the record of a pre-existing significant low back 
problem with a herniated disk having been diagnosed prior to 
the motor vehicle accident.  The veteran at the present time 
approached total disability, with a prognosis that was 
severely guarded.  The examiner felt that it related either 
totally or to a significant degree to his service-connected 
low back injury, based upon the above findings and 
references.

In May 2002 the RO issued an SSOC in which an evaluation of 
40 percent was assigned for residuals of back surgery 
(previously listed in the Board remand as entitlement to a 
rating in excess of 20 percent for mechanical low back pain 
with mild degenerative changes at L5-S1 from October 20, 
2000).  In addition, it was determined that entitlement to a 
rating in excess of 10 percent for mechanical low back pain 
with mild degenerative changes at L5-S1 from June 4, 1998, to 
October 19, 2000, was not warranted.

In a June 2002 written statement by the veteran, he continued 
to disagree with the evaluation assigned for his low back 
disability.  He contended that a private physician had 
indicated that his back disability was rapidly deteriorating, 
and had recommended surgery for a second time.  He stated 
that he had received epidural injections because he was 
trying to prevent having back surgery.  He stated that he was 
in constant chronic pain with severe limited motion.  He 
reported that from 1997 through 2000 he changed jobs four 
times due to his back disability.  He had missed many days 
from work due to the problems with his back pain and physical 
limitations.  He had not been able to keep up his lawn, work 
around the home, or even assist his wife with unloading 
groceries.

II.  Legal Analysis

A.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Changes in law have 
amended the requirements as to VA's development efforts in 
this, and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial case is inconsistent as to whether the new statute 
should be given retroactive effect.  The U.S. Court of 
Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the date 
of enactment (as well as certain claims that were finally 
denied during the period from July 14, 1999, to November 9, 
2000).  See generally Holliday v. Principi, supra; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That analysis 
would include cases that had been decided by the Board before 
the VCAA, but were pending in Court at the time of its 
enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the November 
1998 SOC, the August 2000 and the March 2001 SSOCs, the text 
of the Board's remand of June 2001, and correspondence from 
the RO, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claim 
for an increased evaluation for a low back disability.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
this appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).  In 
this regard, the Board notes the September 2001 letter in 
which the RO advised the veteran of what evidence was 
necessary to establish entitlement, what information or 
evidence VA still needed from him, and what he could do to 
help with his claim.  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board believes that all obtainable evidence identified by 
the appellant relative to his claim has been obtained and 
associated with the claims folder.  Moreover, neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The record 
reflects that the RO has obtained the veteran's VA treatment 
records, and that he was provided with several VA 
examinations, including most recently in April 2002, 
resulting in up-to-date medical evidence being in the file.

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran's working or seeking work.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
is to be assigned.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  Findings sufficiently characteristic to 
identify the disease and the disability therefrom and, above 
all, coordination of rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21.

The Court of Appeals for Veteran Claims has stated that, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The requirements 
for evaluation of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Moreover, VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.

1.  Evaluation in excess of 10 percent for low back 
disability
from June 4, 1998, to October 19, 2000

From June 4, 1998, the date the veteran filed his claim for 
an increased evaluation for his service-connected low back 
disability, to October 19, 2000, the veteran's service-
connected low back disability was evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DCs) 5010-5292, and assigned a 10 
percent disability evaluation.  The veteran essentially 
contends that during that period his low back disability 
warranted an evaluation greater than the 10 percent assigned. 

DC 5010 pertains to traumatic arthritis.  Under this code, 
traumatic arthritis, if substantiated by X-ray findings, is 
rated as degenerative arthritis.  Degenerative arthritis, 
when established by X-ray findings, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups, with occasional incapacitating exacerbations; a 10 
percent evaluation shall be established for X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  Note (1) of DC 5003 states that the 20 and 
10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.

The appropriate diagnostic code for rating limitation of 
motion in the lumbar spine is at 38 C.F.R. § 4.71a, DC 5292.  
Under this code, slight limitation of motion in the lumbar 
spine warrants a 10 percent evaluation; moderate limitation 
of motion in the lumbar spine warrants a 20 percent 
evaluation; and severe limitation of motion in the lumbar 
spine warrants a 40 percent evaluation.  The Board observes 
that the words "slight", "moderate", and "severe" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6.  It should also be noted that use 
of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6.

The medical evidence of record pertinent to the period at 
issue includes a VA examination report of March 1997, 
including X-ray findings of the lumbosacral spine which were 
normal.  Examination of the back was normal in appearance, 
with no muscle tenderness or spasm noted.  Forward flexion 
was 90 degrees, 95 degrees is normal; backward extension was 
20 degrees, 35 is normal; left and right lateral flexion were 
30 degrees, 40 degrees is normal; and rotation to the left 
and right was 30 degrees, 35 is normal.  In the January 1998 
report of Dr. Holt, X-rays showed some degenerative changes 
in the lower portion of the lumbar spine.  The veteran had 
decreased range of motion with 90 degrees of flexion and 
about 15 degrees extension.  In May 1998 he was prescribed a 
back brace to determine whether it would help him with his 
back pain, and surgical intervention had been recommended 
since he had already tried all conservative measures.  An MRI 
of the lumbar spine taken in June 2000 revealed that the 
discs at L5-S1 were normal in height and configuration, but 
showed mild loss of signal.

The Board finds that the cumulative medical findings as 
described above, including the ranges of motion demonstrated 
in the lumbar spine during examination, are consistent with 
the assignment of the 10 percent disability evaluation under 
the criteria of DC 5292 for the period in issue, as only 
slight limitation of lumbar spine motion was shown.  Moderate 
limitation of motion of the lumbar spine was not established; 
therefore the next higher evaluation of 20 percent was not 
warranted.  

In considering whether an evaluation in excess of 10 percent 
is warranted under any other diagnostic code, the Board finds 
that a higher evaluation is not warranted under DC 5285, 
pursuant to which residuals of fracture are evaluated, or 
under DC 5289, pursuant to which ankylosis is evaluated, as 
there are no medical findings of residuals of a fractured 
vertebra or of any ankylosis of the spine, even considering 
the veteran's complaints of pain.  

In addition, in order to warrant a higher evaluation under DC 
5293, the veteran's low back disability must be manifested by 
moderate, recurring attacks associated with intervertebral 
disc syndrome, and such is not shown in the record.  In fact, 
the results of the June 2000 MRI showed that the discs at L5-
S1 were normal in height and configuration, and showed mild 
loss of signal, which would at best warrant a 10 percent 
evaluation.  The Board notes that during the pendency of this 
case the rating criteria for intervertebral disc syndrome 
were revised effective September 23, 2002.  However, the 
revised criteria are inapplicable in this instance because 
the retroactive reach of the revised criteria under 
38 U.S.C.A. § 5110(g) can be no earlier than the effective 
date of that change in September 2002.  Since the period at 
issue here is prior to the effective date of the revised 
criteria, the revised criteria are inapplicable.  See 
VAOPGCPREC 3- 2000 (2000); see also DeSousa v. Gober, 10 Vet. 
App. 461 (1997).

In addition, in order to warrant the next higher evaluation 
of 20 percent under DC 5295, the veteran's symptoms must be 
manifested by lumbosacral strain with muscle spasm on extreme 
forward bending, with loss of lateral spine motion, 
unilateral, in the standing position, and such is not shown 
in the medical findings of record.  Therefore, a higher 
evaluation is not warranted under DC 5295.

The Board has also considered the applicability of the 
precedential judicial decision in DeLuca v. Brown, 8 Vet. 
App. 202, 207 (1995), wherein the Court held that a 
particular diagnostic code which rates on the basis of range 
of motion must be applied in conjunction with 38 C.F.R. §§ 
4.40, 4.45, as to additional factors affecting limitation of 
motion.  The Board has evaluated this case in view of the 
extensive discussion of 38 C.F.R. §§ 4.40 and 4.45 in the 
DeLuca decision, in full awareness that the impact of pain 
must be factored into an overall disability rating, for the 
period at issue.  The principal requirement of DeLuca and the 
regulations is that consideration be given to flare-ups, 
weakness, pain on movement, etc., and not simply rated on 
limitation of motion objectively demonstrated on VA 
examination.

Here, on examination in March 1997 there was no objective 
evidence of pain on motion of the lumbosacral spine; nor was 
there evidence of neurological involvement.  In May 1998 the 
veteran was prescribed a back brace for pain and he was 
offered pain management as another conservative measure for 
dealing with the alleged pain.  It is noted that functional 
loss may occur as a result of weakness or pain on motion of 
the affected body part.  38 C.F.R. § 4.40.  However, the 
evidence does not reflect that pain and functional impairment 
attributable to the lumbar spine are shown to any significant 
degree, so as to warrant an increased evaluation based on 
those factors.  Therefore, an evaluation in excess of 10 
percent based on pain pursuant to the rule in DeLuca, supra 
and §§ 4.40 and 4.45 is not warranted.  

Based upon the foregoing reasons, the Board finds that the 
veteran is not entitled to an evaluation in excess of 10 
percent for the period from June 4, 1998, to October 19, 
2000, for his low back disability.  

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards during the period at issue.  38 C.F.R. § 
3.321(b)(1).  There has been no showing that the service-
connected low back disability, during the period at issue, 
caused marked interference with employment or necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board is not required to discuss any further the 
possible application of 38 C.F.R. § 3.321(b)(1).  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

2.  Evaluation in excess of 20 percent for a low back 
disability
from October 20, 2000, to September 11, 2001

From October 20, 2000, the date a VA examination of the spine 
was conducted, to September 11, 2001, the veteran's low back 
disability was evaluated at 20 percent under DCs 5010-5293.  
As stated earlier, VA rates arthritis (DC 5010) in accordance 
with limitation of motion.  38 C.F.R. § 4.71a, DCs 5003, 
5292.  Accordingly, the veteran's range of motion of the 
lumbar spine was tested on VA examination in October 2000.  
Forward flexion was reported to be to 55 degrees, backward 
extension was to 5 degrees, right lateral flexion was from 
zero to 15 degrees, left lateral flexion was from zero to 15 
degrees, right rotation was from zero to 15 degrees and left 
rotation was from zero to 10 degrees.  The examiner noted 
that there was no evidence of pain with range of motion.  In 
addition, X-ray and CAT scan of the lumbosacral spine were 
normal.  

The Board finds the medical findings as described above to be 
consistent with moderate limitation of motion of the lumbar 
spine, and a 20 percent disability evaluation has been 
appropriately assigned for the period in issue.  The next 
higher evaluation of 40 percent under DC 5292 is warranted 
when there is severe limitation of motion of the lumbar 
spine, and such is not shown in the record for the period at 
issue.  Therefore the next higher evaluation of 40 percent 
under DC 5292 is not warranted for the period at issue.  

The veteran's assignment of a disability evaluation of 20 
percent for the period from October 20, 2000, to September 
11, 2001, has also been evaluated under the criteria for DC 
5293, intervertebral disc syndrome.  Under Diagnostic Code 
5293, as in effect prior to September 23, 2002, a 20 percent 
evaluation was warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation was 
warranted for severe recurring attacks with intermittent 
relief.  A 60 percent evaluation was warranted when the 
intervertebral disc syndrome was pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome were revised.  The revised 
rating criteria provide that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated on the 
total duration of incapacitating episodes over the past 
twelve months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past twelve months will be 
rated at 10 percent.  A 20 percent evaluation will be 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least two weeks, but 
less than four weeks during the past twelve months.  A 40 
percent rating is warranted for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 
twelve months.  A 60 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  Note (1): For purposes of evaluations under 
DC 5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2): When evaluating 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnosis code or codes.  
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, Code 
5293 (effective Sept. 23, 2002).

In Karnas, supra, the Court held, in pertinent part, that 
where the law or regulation changed after a claim had been 
filed but before the administrative or judicial appeal 
process had been concluded, the version most favorable to the 
appellant was to be applied.  The Board must apply both the 
former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  See VAOPGCPREC 3- 2000 
(2000); see also DeSousa, supra.  The Board notes that the 
veteran has been apprised of the change in the regulations 
and has been provided with a written copy of the provisions 
of the new law.

The veteran's service-connected low back disability, for the 
period at issue, was manifested by subjective complaints of 
pain that would radiate to the lower extremities.  

Applying the former criteria, the Board finds that there is 
no persuasive evidence which shows that the veteran's 
service-connected low back disability has been manifested by 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief, which is what is required for a 40 
percent evaluation under the old criteria.  The October 2000 
VA examination report revealed the musculature of the back to 
appear normal.  There was no evidence of pain with range of 
motion.  Neurological status was intact.  Sensation was 
intact.  The X-rays and CAT scan of the lumbosacral spine 
were normal.  An MRI taken in March 2001 showed disc 
desiccation and interspace narrowing with mild annular bulge 
at L3-L4 and L5-S1.  There was no disc herniation or stenosis 
at any of the levels.  The impression was mild degenerative 
change, otherwise a negative study.   Therefore, a rating in 
excess of 20 percent is not warranted under the former 
version of DC 5293.  See 38 C.F.R. § 4.71a, DC 5293 (2002).

With respect to the revised rating criteria, the Board notes 
that the retroactive reach of the new regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of that change, or September 23, 2002.  With that in mind, we 
observe that the medical evidence does not demonstrate that 
the veteran's service-connected lumbosacral spine disability 
has resulted in intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past twelve 
months so as to warrant assignment of the next higher, 40 
percent, evaluation under the revised criteria.  The medical 
evidence does not show that the veteran was prescribed bed 
rest for his low back condition by a physician during the 
period at issue.  Furthermore, neurological examination in 
October 2000 was intact; therefore, a separate rating based 
on neurological disability is not warranted.  See 38 C.F.R. § 
4.71a, DC 5293 (effective Sept. 23, 2002).

Accordingly, the Board concludes that, even with 
consideration of 38 C.F.R. § 4.7, the criteria for a 
disability rating in excess of 20 percent for the veteran's 
service-connected low back disability for the period at issue 
are not met, under either the former or revised versions of 
DC 5293.

The Board has considered other pertinent diagnostic codes 
that provide for an evaluation in excess of the currently 
assigned 20 percent for a low back disability.  Under DC 
5295, the next higher evaluation of 40 percent requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
rating is also warranted if only some of these manifestations 
are present, if there is also abnormal mobility on forced 
motion.  Such symptomatology is not shown in the medical 
evidence of record, and therefore the next higher evaluation 
of 40 percent is not for application.

The Board notes that DC 5285, pursuant to which residuals of 
fracture are evaluated, and DC 5289, pursuant to which 
ankylosis is evaluated, are not for application in this case 
as there are no medical findings of residuals of a fractured 
vertebra or of any ankylosis of the spine during the period 
at issue, even considering the veteran's complaints of pain.

As earlier mentioned, the Court has held that, when a 
diagnostic code provides for compensation based solely on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca, supra.  In a precedent opinion, VA's 
General Counsel held that disabilities rated under DC 5293 
involve limitation of motion which warrants consideration 
based on functional loss due to pain on use or due to flare-
ups under §§ 4.40 and 4.45.  VAOPGCPREC 36-97.  63 Fed. Reg. 
31,262 (1998).

Here, the Board finds that the preponderance of the evidence 
is against an increased evaluation on the basis of 38 C.F.R. 
§§ 4.40 and 4.45.  In this regard, the Board notes that 
objective medical evidence of record has been negative for 
any findings of weakness, incoordination, or excess 
fatigability in the low back during the period at issue.  The 
veteran had subjective complaints of weakness, stiffness, 
fatigability, and lack of endurance of his back.  He also 
admitted to flare-ups, which were precipitated by prolonged 
sitting or standing.  However, examination failed to reveal 
any objective evidence of the veteran's complaints.  
Moreover, there has been no objective medical evidence of 
swelling, deformity, or atrophy of disuse.  It was noted in 
the October 2000 VA examination report that functional loss 
due to pain, in the examiner's opinion, was 10 percent.  The 
Board notes that, to the extent that the veteran experiences 
lumbosacral pain, the Board believes that these symptoms have 
already been adequately compensated for by the assignment, 
herein, of a 20 percent disability evaluation under the 
criteria of DC 5293.  For these reasons, the Board finds that 
the preponderance of the evidence is against the assignment 
of an increased evaluation under the provisions of 38 C.F.R. 
§§ 4.40 or 4.45, for the period at issue.

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards during the period at issue.  38 C.F.R. § 
3.321(b)(1).  Notwithstanding the veteran's testimony at the 
April 2001 hearing that his back disability had forced him to 
quit a supervisory job and take a substantial salary cut and 
that he had used much of his annual and sick leave, there has 
been no showing that the service-connected low back 
disability itself, during the period at issue, caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board is not required to discuss the possible application of 
38 C.F.R. § 3.321(b)(1) any further.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

3.  Evaluation in excess of 40 percent for low back 
disability
on and after April 1, 2002

The evidence shows that the veteran was granted a temporary 
evaluation of 100 percent based on surgical or other 
treatment of his low back, which necessitated convalescence, 
from September 12, 2001, to April 1, 2002.  At the expiration 
of the temporary 100 percent evaluation, on April 1, 2002, 
the RO assigned a schedular evaluation of 40 percent for the 
veteran's service-connected low back disability, which had 
been previously evaluated at 20 percent under DC 5010-5293.  
In addition, a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
was granted effective April 1, 2002.  However, since the RO's 
increase to 40 percent under DC 5293 represents less than the 
maximum available under that particular set of diagnostic 
criteria, the veteran's claim remains viable on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

As noted above, any evaluation for the veteran's low back 
disability prior to September 23, 2002 can only be based on 
evaluations under the old criteria of DC 5293.  See 38 
U.S.C.A. § 5110 (West 2002).  The old and revised criteria 
under DC 5293 are described above.  Here, the Board finds 
that the preponderance of the evidence is in favor of an 
increased evaluation to 60 percent under both the old and 
revised criteria.  Under the old criteria of DC 5293, a 60 
percent evaluation was warranted if neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief were shown.  In this regard, the Board 
notes that the VA examiner in March 2002 stated that the 
veteran's pain of the lumbar spine significantly impaired his 
ability to function at all, and his functional capacity 
approached zero.  He had significant neurologic deficit 
consistent with the findings from the physical examination of 
the lumbosacral spine.  

Under the revised criteria, a 60 percent rating is warranted 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  The evidence shows that the veteran was in 
convalescence from September 2001 to April 2002 after he had 
undergone surgical procedures which included a posterior 
segmental instrumentation at L3-4, 4-5, posterolateral fusion 
at L3-4, 4-5, an anterior lumbar interbody fusion of L3-4, 
L4-5, and application of bone dowels times two to L3-4 and 
L4-5.  

The Board thus finds that the competent and probative 
evidence supports the assignment of a 60 percent disability 
rating under the old criteria for the period prior to 
September 23, 2002, and the revised criteria on and after 
September 23, 2002, of DC 5293, for the period commencing 
after the expiration of his temporary total rating on April 
1, 2002.  

In considering whether an evaluation greater than 60 percent 
is warranted under any other DC, the Board notes that 
Diagnostic Code 5285, pursuant to which residuals of fracture 
are evaluated, is not for application in this case as there 
are no medical findings of residuals of a fractured vertebra.

Having found that a 60 percent disability rating is warranted 
under DC 5293, the Board finds that consideration of DCs 5289 
(lumbar spine ankylosis), 5292 (limitation of motion) and 
5295 (lumbosacral strain) are not for consideration, as a 60 
percent evaluation exceeds the maximum evaluation available 
under each of those codes.  

We further note, as discussed above, that, in DeLuca, supra, 
the Court held that 38 C.F.R. §§ 4.40 and 4.45 were not 
subsumed into the diagnostic codes under which the veteran's 
disabilities are rated, and that the Board mustconsider the 
functional loss due to pain of a musculoskeletal disability 
under 38 C.F.R. § 4.40, separate from any consideration of 
the veteran's disability under the diagnostic codes.  
Moreover, in the case of an evaluation under DC 5293, as 
noted above, VA's General Counsel has held that disabilities 
rated under DC 5293 involve limitation of motion which 
warrants consideration based on functional loss due to pain 
on use or due to flare-ups under §§ 4.40 and 4.45.  
VAOPGCPREC 36-97.  However, in Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) the Court determined that, if a claimant 
is already receiving the maximum disability rating available 
based upon symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable.  He is has been granted a 60 percent 
disability evaluation, the maximum allowable rating under DC 
5293.  As a result, the aforementioned provisions of 38 
C.F.R. § 4.40 and § 4.45 are not for consideration.  See 
Johnston, supra.

The Board notes that the veteran has been assigned a TDIU 
effective April 1, 2002; therefore, extra-schedular 
consideration under 38 C.F.R. § 3.321(b) is not for 
application during the period at issue.

ORDER

Entitlement to an evaluation in excess of 10 percent for a 
low back disability from June 4, 1998, to October 19, 2000, 
is denied.

Entitlement to an evaluation in excess of 20 percent for a 
low back disability from October 20, 2000, to September 11, 
2001, is denied.

Entitlement to an evaluation of 60 percent for a low back 
disability on and after April 1, 2002, is granted, subject to 
the statutes and regulations pertaining to the payment of 
monetary benefits.



_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

